Case 1:19-cv-03157-PAB-STV Document 19-2 Filed 01/31/20 USDC Colorado Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Case 1:19-cv-03157-PAB-STV

   WENDELL H. STONE COMPANY, INC., individually and on behalf of all others similarly
   situated,

                  Plaintiff,

   v.

   FIVE STAR ADVERTISING, LLC, a Colorado limited liability company, and JOHNNY LEE,
   an individual,

                  Defendants.


               CERTIFICATE OF SERVICE OF PLAINTIFF’S REQUEST FOR
                     ENTRY OF DEFAULT AGAINST JOHNNY LEE


          I, Taylor T. Smith, hereby certify that on January 31, 2020, I served a copy of the

   following documents: Plaintiff’s Request for Entry of Default Against Johnny Lee, the Affidavit

   In Support of Plaintiff’s Entry of Default Against Johnny Lee, and the Proposed Clerk’s Entry of

   Default Against Johnny Lee upon Johnny Lee by placing a copy of each in a postage-paid

   envelope addressed to Johnny Lee, at the address stated below, which is the last known address

   of said defendant, and deposited said envelope in the United States mail.

          Addressee:      Johnny Lee
                          6247 El Diente Peak Pl.
                          Castle Rock, CO 80108

          Dated this 31st day of January 2020.

                                                        /s/ Taylor T. Smith
                                                        Taylor T. Smith




                                                    1
